Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of US 9,808,220. 
Claims 1-15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-15 of US 10,335,117. 
Claims 1-15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-11 of US 9,763,643. 

 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current application are broader in scope than the claims of '132 and in consequence, can be directly read from the claims of ‘132. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuzawa (US 2009/0299194), in view of Hyuga (US 2008/0312537) in view of Sela et al. (US 2007/0260144, hereinafter Sela).
	
	Matsuzawa discloses an ultrasonic probe provided with a piezoelectric element group 1, an acoustic lens 2, and a sealed container 3. The piezoelectric element group 1 is formed with a plurality of piezoelectric elements la arranged in a line along the major axis direction which is their widthwise direction. Here these components are fixed on a backing member 4. The backing member 4 is fixed on a base 5 which is of an arc shape in the major axis direction, and consequently the piezoelectric element group 1 forms a convex shape in the major axis direction. On the piezoelectric element group 1 there is provided an acoustic matching layer (not shown in the drawing) for matching a living body (for example a female breast) with an acoustic impedance. Matsuzawa specifically discloses sectionally concave shape. To the container main body 3a, there is attached a fixed base 8 that is rotated/oscillated in the minor axis direction by a motor 11, a bevel gear mechanism 7, and so forth. On the fixed base 8 there is previously fixed the base 5 having the piezoelectric element group 1 fixed thereon.   
	Matsuzawa discloses that a further object of the invention is to further provide a concave lens “In the present invention, firstly, the inventor of the present invention focused on a point that a resin with an acoustic velocity greater than that of a living body but with a smaller propagation loss than a silicone resin, is used for the acoustic lens, and this is applied as a concave lens.”
           Furthermore, para. 0035, “Moreover, in this embodiment, the acoustic lens 2 is made as a concave lens 2a having a pair of leg sections 2x, and the concave surface thereof is arranged so as to face the living body side (cover side)."                                                      

	Matsuzawa fails to specifically teach the backing material an ultrasonic wave mediating material.

	Hyuga discloses an ultrasound diagnostic probe which specifically provides a backing material that absorb sounds next to an ultrasound transducer, 

	It would have been obvious to one skilled in the art at the time of the invention to have the backing material being an absorbing layer as disclosed by Hyuga such that the layer can absorb unwanted acoustic signals (para. 0015).                                                    
    PNG
    media_image1.png
    381
    524
    media_image1.png
    Greyscale

	However, Matsuwa in view of Hyuga fail to explicitly teach a pad that directly contacts of the acoustic lens and is concave with respect to the skin.
	
	Sela in  the same field of endeavor in the subject of ultrasound probe discloses a probe (fig. 4) having a ultrasound transducer 44 in which a concave Device 30 comprises an ultrasonic transducer 44, such as a piezoelectric element or an array of such elements. Transducer 44 is coupled to aorta 36 through an acoustic coupler 46, in order to provide efficient energy transfer from the transducer to the blood vessel. Coupler 46 typically comprises a matching layer, i.e., a material that is acoustically transparent and possesses acoustical properties similar to those of soft tissue. For example, the material in coupler 46 may comprise an ultrasonic gel, silicone, polyethylene or even water (which may circulate to cool the transducer, as described below with reference to FIG. 5). As shown in FIG. 3, coupler 46 is sufficiently flexible to deform in order to fit the irregular shape of the tissue with which it is in contact.”).

	It would have been obvious to one skilled in the art before the effective filing date to further modify Matsuwa in view of Hyuga such that the pad can be incorporated in front of the acoustic lens disclosed in Hyuga in order to provide coupling between the probe and the skin. 


    PNG
    media_image2.png
    430
    423
    media_image2.png
    Greyscale

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-15 filed on 09/09/2021 have been considered but are moot because the new ground of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793